Citation Nr: 0919916	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  09-05 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to June 
1946, and from July 1947 to May 1948.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
COPD.  The Board remanded the claim for additional 
development in August 2008.

In March 2009, the Board granted the Veteran's motion to have 
his claim advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran was likely exposed to asbestos in service.

2.  The Veteran's COPD first manifested many years after his 
separation from service and is not related to his service or 
to any incident therein, including exposure to asbestos.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active military 
service, and is not proximately due to or the result of 
exposure to asbestos.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.   Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, notice was provided to the Veteran in 
January 2007, prior to the initial AOJ decision on his claim.  
The Board finds that the content of this notice fully 
complies with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

The Veteran was provided notice in January 2007 pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that a 
disability rating and an effective date for the award of 
benefits will be assigned if benefits are granted.  However, 
given the denial of the Veteran's claim, any questions as to 
a disability rating or effective date are moot. 

Finally, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the Veteran submitted evidence in connection with his 
claim, which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the appellant.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran was notified in the rating decision and Statement of 
the Case of what evidence the RO had obtained and considered 
in rendering its decisions.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA. 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
Veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The appellant was 
afforded a VA examination with respect to this claim in May 
2007.  He was offered the opportunity to testify before the 
Board but he declined the offer. The Board finds these 
actions have satisfied VA's duty to assist with respect to 
his claim for service connection and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's COPD, 
however, is not a disease for which service connection may be 
granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.

The Veteran contends that he was exposed to asbestos while 
serving in the Navy.  He seeks service connection for his 
COPD as a result of this alleged exposure to asbestos.  

Service connection is in effect for asbestosis.  Thus, his 
in-service exposure to asbestos is presumed.  Mere exposure 
to a potentially harmful agent is insufficient for 
eligibility for VA disability benefits.  The medical evidence 
must show not only a currently diagnosed disability, but also 
a nexus, that is, a causal connection, between the current 
disability and exposure to asbestos in service.  Hickson v. 
West, 12 Vet. App. 247 (1999).  

The Veteran's service treatment records are negative for any 
complaints, findings, or diagnosis of chronic respiratory 
problems, aside from a chronic cough noted in March 1948, a 
collapsed right lung, and occasional upper respiratory 
infections.  They are also negative for asbestosis or any 
other asbestos-related disease.  Because no respiratory 
problem was found on examination at separation, the Board 
finds that there was no evidence of a chronic condition at 
separation.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
COPD.  38 C.F.R. § 3.303(b).  The first post-service clinical 
evidence of a diagnosis of COPD is dated in February 2006, 
when the Veteran sought follow up treatment for complaints of 
dyspnea on exertion.  He brought with him a May 2005 report 
of X-ray examination of the chest that had been taken at 
Jennings American Legion Hospital, which showed chronic lung 
changes consistent with previous exposure to asbestos.  
Pulmonary function testing in February 2006 revealed moderate 
airflow obstruction.  The assessments were COPD and asbestos 
exposure.  Repeat X-ray examination of the chest in June 2006 
revealed similar findings.  Records dated in August and 
September 2006 show continued monitoring of COPD but do not 
relate the COPD to either exposure to asbestos or the 
Veteran's active service.

An August 2006 letter from the Veteran's private physician 
indicates that the Veteran was being treated for both mild to 
moderate chronic obstructive pulmonary disease, as well as 
restrictive lung disease secondary to asbestos exposure.  The 
physician did not relate the COPD to the history of asbestos 
exposure or to the Veteran's active service.

A follow up letter from the same physician dated in September 
2006 states that the Veteran's fibrosis and pleural plaquing 
seen on X-ray examination of the chest were felt to be 
related to asbestosis, incurred as a result of exposure to 
asbestos in service.  This letter does not address the 
Veteran's COPD.

The Veteran underwent VA examination in May 2007.  At the 
time of the examination, the Veteran reported a history of 
difficulty with his lungs since 1957.  He reported in-service 
exposure to asbestos as a result of duties that involved 
having to "knock off paint chips with a hammer," as a 
result of which he inhaled chemicals from the paint.  He 
reported a 10- to 15-year history of cigarette smoking, after 
which he had quit.  His lung problems had worsened over the 
years to the point that six months before the examination he 
had been started on oxygen.  He wore the oxygen mask all 
night and intermittently through the day.  He described 
experiencing severe shortness of breath with exertion.  He 
stated that he had recently been treated for pneumonia, and 
was currently tapering his steroids.  The examiner reviewed 
the February 2006 report of private X-ray examination of the 
chest showing scarring consistent with previous exposure to 
asbestos, and a May 2007 report of X-ray examination of the 
chest showing evidence of pneumonia.  The examiner also 
reviewed the February 2006 pulmonary function test results 
showing moderate airflow obstruction.  Based upon an 
examination of the Veteran and a review of the clinical 
evidence, the examiner determined that the Veteran had both 
obstructive and restrictive lung diseases.  The restrictive 
pathology was attributable to exposure to asbestos, whereas 
the obstructive pathology was attributable to the Veteran's 
history of smoking.  Exposure to asbestos did not result in 
obstructive pathology.

The first clinical evidence of a respiratory disorder is 
dated in May 2005, approximately 57 years after separation 
from service.  In view of the lengthy period without 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
medical evidence of record shows that the Veteran has COPD.  
However, the May 2007 VA examiner determined that his COPD 
was not related to his active service, to include in-service 
exposure to asbestos.  Because his COPD has been determined 
to be unrelated to his active service, and there is no 
probative evidence to the contrary, service connection for 
COPD, to include as due to asbestos exposure, is not 
warranted.  

The Veteran has attributed his COPD to asbestos exposure in 
service.  However, as a layperson, the Veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the Veteran is 
competent to provide evidence about what he experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the 
Veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  
However, a respiratory disorder or a disorder of the lungs, 
as contrasted with symptoms of breathing or lung 
difficulties, is not subject to lay diagnosis.  The Veteran 
can report having shortness of breath or difficulty 
breathing.  However, these are subjective symptoms and not 
readily identifiable the way that varicose veins may be 
observed, objectively.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  There are many different respiratory disorders.  The 
Veteran does not have the medical expertise to discern the 
nature of any current respiratory diagnosis nor does he have 
the medical expertise to provide an opinion regarding the 
etiology.  In sum, the issue does not involve a simple 
diagnosis.  The Veteran is competent to report that he has 
been told of a diagnosis of a respiratory disorder, but, as 
noted, he is not competent to provide a medical opinion 
regarding the etiology.  While the Veteran purports that his 
symptoms at separation support the current diagnosis by a 
medical professional, his statements alone are not competent 
to provide the medical nexus and a medical professional has 
not made this connection.  Thus, the Veteran's lay assertions 
are not competent or sufficient.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

The weight of the medical evidence demonstrates that the 
Veteran's COPD began many years after service and was not 
caused by any incident of service, including exposure to 
asbestos.  The Board concludes that COPD was not incurred in 
or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER


Service connection for COPD is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


